DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/22/2022 has been entered.

Status of Claims
Claims 12-16, 18-27 are pending in this application and examined in this Office Action.   New grounds of rejection are set forth below. Applicant’s arguments remaining pertinent are addressed at the end of the Office Action.

Status of Rejections
 	1.	The rejection of claims 12-17 under 35 U.S.C. 103 as being unpatentable Bibette et al (US 2015/0017676) (Bibette) in view of Taniguchi (of record in the prior Office Action) is withdrawn in view of the amendments to the claims.

	2.	The rejection of claims 18 and 23 under 35 U.S.C. 103 as being unpatentable over Bibette and Taniguchi above as applied to claims 12-17 above (references cited above) is withdrawn in view of the amendments to the claims.

	3.	The rejection claims 19 and 20 under 35 U.S.C. 103 as being unpatentable over Bibette and Taniguchi above as applied to claims 12-18 and 23 above and further in view of Beers (references cited above) is withdrawn in view of the amendments to the claims.

	4.	The rejection of claims 21 and 22 under 35 U.S.C. 103 as being unpatentable over Bibette and Taniguchi as applied to claims 12-17 above and further in view of Beers is withdrawn in view of the amendments to the claims.

	5.	The rejection of claims 24-27 under 35 U.S.C. 103 as being unpatentable over Bibette, Taniguchi and Beers as applied to claims 19, 20, 21 and 22 above and further in view of He et al (US 20140127290) (He) is withdrawn in view of the amendments to the claims.

New Grounds of Rejection
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

1.	Claims 12-16 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al (US 2016/00068385) (Chen) in view of Taniguchi (of record) and Bibette et al (of record). 
Chen discloses  [0002] microfluidic methods and devices for forming structures from polymers and biopolymers and that the structures can be tubular (the claimed “cellular microcompartment;” claim 12).   Chen discloses a three channel extrusion device [0030] producing a  tubular structure having three coaxial layers. Chen discloses in figure 5A for example, the structure has a central lumen which is hollow (the claimed “lumen;” claim 12) , a layer which can be the matrix layer which can be collagen (the claimed “extracellular matrix layer;” claim 1) and an outer layer which can be alginate [0030] (the claimed “outer hydrogel layer;” claim 12) (the claimed “wherein the outer layer is alginate;” claim 14).  Chen therefore discloses the claimed “cellular microcompartment comprising successively a lumen, an extracellular matrix layer and an outer hydrogel layer;” claim 1.  Chen discloses [0090]  as the flow has diameter shrank, the semi crosslinked tube is also compressed towards the center and force the tube wall to fold and that crosslinking completes after the shrinkage of diameter.
Chen discloses [0100] the walls of the structure can be populated with cells such as induced pluripotent stem cells by incorporation of the cells into the soft tubular structures and [0110] the cells can be controllably co-localized along the circumference of the tubular structure or in different layers of multilayered tubular structures, or both  (the claimed “at least one layer of human pluripotent cells;” claim 12) (the claimed “the lumen being hollow and surrounded by human pluripotent stem cells deposited in said extracellular matrix;” claim 12). Chen discloses [0090]  the tube wall keeps the folded shape (the claimed “wherein the microcompartment is closed;” claim 13). Chen discloses the microcompartment can be tubular (the claimed “elongated shape;” claim 15).
Chen discloses [0104] the cells which are embedded can be mammalian cells.  Chen discloses [0143] the outer diameter was demonstrated with wall thicknesses between 40 μm and 400 μm, and a dynamic outer diameter range between 750 μm and 2400 μm, disclosing the claimed “microcompartment has a diameter of between 10 um and 1 mm;” claim 16.
Chen differs from the claims in that the document fails to disclose the human pluripotent stem cells are polarized (first issue) and the number of cells per microcompartment (second issue). However, Taniguchi and Bibette and cure the deficiencies.
A.	first issue: polarized cells
Taniguchi discloses that human embryonic stem cells H9 hESC (the claimed “human pluripotent stem cells” (HPS)) intrinsically form polarized luminal cysts in 3D culture (page 955, left column, top paragraph).
It would have been obvious to one of ordinary skill to modify the Chen capsule (the claimed “cellular microcompartment”’) by substituting the human pluripotent cells of Taniguchi in view of the teachings of Taniguchi that human embryonic stem cells H9 hESC (the claimed “human pluripotent stem cells”) intrinsically form polarized luminal cysts in 3D culture (page 955, left column, top paragraph) (claim 12)..
One of ordinary skill would have had a reasonable expectation of success in culturing the Taniguchi human pluripotent stem cells in the Chen capsule in view of the teachings of Chen that [0054] the extracellular matrix polymer can be collagen [0033].
One of ordinary skill would have been motivated to culture the human pluripotent  cells of Taniguchi in the microcompartment of Chen in view of the teachings of Tani-guchi that a detailed under-standing of the lumen- forming process and the mechanisms underlying it is critical for the proper engineering of transplantable tissues.

B. 	number of cells per microcompartment
Bibette discloses [0300] the capsules (claimed “microcompartments”) have a diameter of about 1mm, a value falling within the claimed range of between 10 um and 1 mm.  Bibette discloses [0062] the intermediate envelope (the claimed “extracellular matrix layer’) can comprise between 200 to 1000 cells, a value falling within the claimed range of “between one and several thousand cells per microcompartment;” claim 12.
It would have been obvious to one of ordinary skill to modify the Chen micro-compartment by having a cell density of 200 to 1000 (103) cells per microcompartment as suggested by Bibette in view of the teachings of Bibette that capsules of that size having that number of cells are successfully cultured.
One of ordinary would have had a reasonable expectation of success in culturing cells at between one and several thousand cells per microcompartment as suggested by Bibbette in view of the teachings of Bibette showing successful culture.
One of ordinary skill would have been motivated to obtain successful cell culture in view of the teachings of Bibette [0007] that the three dimensional culture models formed are useful for high flow rate screening in physiological 3D environments.

2.	Claims 18 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Chen, Bibette and Taniguchi above as applied to claims 12-16 above (references cited above). The teachings of Chen, Bibette and Taniguchi above are incorporated herein in their entirety.
As discussed above, Chen in view of Bibette and Taniguchi disclose a cellular microcompartment comprising successively, a lumen, an extracellular layer comprising a layer of human pluripotent cells and an outer hydrogel layer wherein the lumen is hollow and formed by human pluripotent cells deposited in or on said extracellular matrix (claim 18, step f) and the method for making it.
Chen fails to disclose incubating the human pluripotent stem cells in a culture medium containing a RHO/ROCK pathway inhibitor prior to forming a cellular microcompartment. However, Taniguchi cures the deficiency.
Taniguchi discloses incubation of hPSC (human pluripotent stem cells) in a ROCK inhibitor for 20 hours immediately after seeding (page 958, right column, second paragraph) (claim 18, part a). Taniguchi discloses that inhibition of ROCK formation increased the lumen formation (page 958, right column, second paragraph).
Taniguchi discloses growth of hPSC cells on ECM (Geltrex)(page 955, left column, third paragraph)(the claimed “mixing the pluripotent stem cells with an extracellular matrix “(claim 18, part b)) and that the ECM can be Matrigel™ or vitronectin.
Regarding claim 18, part d, Chen [0104] discloses the formation of microcompartments comprising cells encased in extracellular matrix in an alginate hydrogel layer (the claimed “outer hydrogel layer’) as discussed above. 
It would have been obvious to one of ordinary skill to culture the Chen microcapsules from step c, in a culture medium containing a RHO/ROCK pathway inhibitor in view of the teachings of Taniguchi that the cells die without RHO/ROCK inhibition (page 958, right column, second paragraph). One of ordinary skill would have had a reasonable expectation of success in culturing the capsules in a ROCK/RHO inhibitor in view of the teachings of Taniguchi showing successful cell culture.
Regarding claim 18, part e, Taniguchi discloses (figure 2A figure legend) culture for 5 days, plating and daily media change for three more days, a value falling within the claimed culture range of 3 to 20 days. It would have been obvious to one of ordinary skill that replacement of medium in the Taniguchi method would also result in the removal of the RHO/ROCK inhibitor.
Regarding claim 18, part f, Bibette discloses (Bibette claim 22) recovering the capsule (the claimed “cellular microcompartment”) after formation of the gelled external envelope.
Regarding claim 23, Bibette discloses [0262] the liquid core can comprise a cryoprotection agent and be stored for long durations, thereby disclosing the claimed “subsequent step of freezing the cellular microcompartments.”
It would have been obvious to one of ordinary skill to modify the Chen, Bibette and Taniguchi method of preparing a cellular microcompartment comprising human pluripotent stem cells by treating the human pluripotent stem cells with a RHO/ROCK inhibitor as suggested by Taniguchi prior to incorporation in view of the teachings of Taniguchi that the human PS cells die without RHO/ROCK inhibition (page 958, right column, second paragraph). 
One of ordinary skill would have had a reasonable expectation of success in culturing the capsules in a ROCK/RHO prior to mixing with the extracellular matrix and after encapsulation in the hydrogel outer layer in view of the teachings of Taniguchi that inhibition of ROCK formation increased the lumen formation (page 958, right column, second paragraph) and that exposure to the ROCK/RHO inhibitor prevented apoptosis (page 955, left column “Results”).
One of ordinary skill would have been motivated to culture the capsules in a RHO/ROCK inhibitor in order to expand the pluripotent stem cells in order to obtain a larger number of cells for scientific investigation as taught by Taniguchi, disclosing importance of studying controlled lumenogenisis (Abstract).

4.	Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Chen, Bibette and Taniguchi above as applied to claims 12-16, 18 and 23 above and further in view of Beers (references cited above). The teachings of Chen, Bibette and Taniguchi above are incorporated herein in their entirety.

Bibette, Chen and Taniguchi differ from the claims in that the documents fail to disclose dissociation by an enzyme free agent. However, Beers cure the deficiency.
Beers discloses an EDTA based passaging procedure to be used for routine maintenance and reprogramming and how to incorporate EDTA based passaging protocols into human induced PSC derivation, colony expansion and cryopreservation (Abstract). Beers discloses the procedure is effective for all culture stages (Abstract).
It would have been obvious to one of ordinary skill to modify the method of Chen, Bibette and Taniguchi by using an enzyme free reagent (claim 20) for dissociating pluripotent stem cells from step a (claim 18) before step b as suggested by Beers in order to expand the human pluripotent stem cell population in order to obtain a larger number of cells for scientific investigation as taught by Taniguchi (claim 19). 
One of ordinary skill would have had a reasonable expectation of success in view of the teachings of Beers that the enzyme free protocol achieves maximum cell survival without enzyme neutralization, centrifugation or drug treatment, that it also allows for higher throughput, requires minimal material and limits contamination (Abstract). 	
One of ordinary skill would have been motivated to employ the enzyme free protocol in view of the advantages taught by Beers (enzyme free protocol achieves maximum cell survival without enzyme neutralization, centrifugation or drug treatment).

5.	Claims 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Chen, Bibette and Taniguchi as applied to claims 12-16 above and further in view of Beers. The teachings of Chen, Bibette and Taniguchi above are incorporated herein in their entirety. 
As discussed above, Chen, Bibette and Taniguchi disclose a method for forming a cellular microcompartment comprising successively, a lumen, at least one layer of human pluripotent cells, an extracellular matrix layer and an outer hydrogel layer, the lumen being hollow and formed by human pluripotent cells deposited on or in said extracellular matrix (claim 21, part b).   Chen discloses [0104] the cells can be embedded in the tubular structures (the claimed “encapsulating the mixture from step (a) in a hydrogel layer;” claim 21, part b). 
Regarding claim 21, part c, Bibette discloses (Bibette claim 22) recovering the capsule (the claimed “cellular microcompartment”) after formation of the gelled external envelope.
Regarding claim 22, Bibette discloses [0062] the intermediate envelope (the claimed “extracellular matrix layer”) can comprise between 200 to 1000 (10%) cells, a value overlapping the claimed range of “between one and 500 differentiated cells.” Bibette discloses [0277] the capsules can be cultivated for up to one month, a value falling within the claimed range of “for 10 to 40 days” (claim 21, part c).
Chen, Bibette and Taniguchi differ from the claims in that the documents fail to disclose mixing human differentiated cells with a cell reprogramming agent. However, Beers cures the deficiency.
Beers discloses formulation of a xeno-free, chemically defined stem cell medium E8, which contains eight essential factors for human ESCs (page 2029, right column, middle paragraph) (the claimed reprogramming factors). Beers discloses with minimal modification of E8, human iPSCs can be directly derived from skin biopsies (the claimed human differentiated cells;” claim 21, part a) in chemically defined conditions. Beers discloses (page 2035, “Culture of transduced fibroblasts on Matrigel”) reprogramming in chemically defined media for 3-4 weeks. Beers discloses long term culture of human PSCs, ESCs and iPSCS and that cells dissociated by EDTA efficiently survived not only on Matrigel™ and vitronectin surfaces, but also on synthetic surface independent of ROCK inhibitors.
Beers discloses EDTA dissociation also improves the handling of PSCs mixed with differentiated cells and that in reprogramming experiments (the claimed mixing human differentiated cells with an extracellular matrix,” claim 21, part a) the combination of E8 media and EDTA dissociation allowed for stem cells to grow faster than fibroblasts. Beer discloses that PCSs responded differently to EDTA from somatic cells (the claimed human differentiated cells) such that EDTA treatment preferentially harvested ESC colonies leaving most fibroblasts on the original plate, thereby disclosing the claimed “mixing human differentiated cells with an extracellular matrix and cell reprogramming agents;” claim 21, part a).  
It would have been obvious to one of ordinary skill to modify the method of Chen, Bibette and Taniguchi by mixing human differentiated cells with an extracellular matrix and cell reprogramming agents in view of the teachings of Beers that with the reprogramming factors human iPSCs can be directly derived from skin biopsies (the claimed human differentiated cells;” claim 21, part a) in chemically defined conditions.
One of ordinary skill would have had a reasonable expectation of success in mixing differentiated human cells with an extracellular matrix and reprogramming factors and encapsulating the cells and factors in an outer hydrogel layer in view of the teachings of Beers that the reprogramming method allowed for iPSC derivation and expansion (page 2031, left column, bottom paragraph) (claim 21, part b).
One of ordinary skill would have been motivated to encapsulate the cells and reprogramming factors in an extracellular matrix and hydrogel outer layer in view of the advantages taught by Beer that reprogramming and EDTA dissociation enables the enrichment of potential iPSCs (the claimed “human pluripotent stem cells”).

6.	Claims 24-27 are rejected under 35 U.S.C. 103 as being unpatentable over Chen, Bibette, Taniguchi and Beers as applied to claims 19, 20, 21 and 22 above and further in view of He et al (US 20140127290) (He). The teachings of Chen, Bibette, Taniguchi and Beers above are incorporated herein in their entirety. Claims 24-27 all depend from claims 19 through 22.
Chen, Taniguchi and Beers differ from the claims in that the documents fail to disclose freezing cellular microcompartments (microcapsules). However, He cures the deficiency.
He discloses methods for encapsulation of cells in microcapsules for tissue regeneration and cell based therapy [0007]. He discloses cells encapsulated in the matrix [0068] can be stem cells, progenitor cells, pluripotent stem cells [0057] or embryonic stem cells and induced pluripotent stem cells (iPSCs) [0058]. He discloses microcapsules having alginate shells [0014] and that the shell can be removed by sodium citrate and that the microencapsulated cells may be cryopreserved (the claimed (‘frozen”) [0070].
Further regarding claims 23-27, Beers discloses cryopreservation on page 2036 at step 28. 
It would have been obvious to one of ordinary skill to freeze the microcompartments (claims 18, 19, 20, 21 and 22) in order to obtain cells for later use in miniaturized 3D cultures, cell transplantation, tissue regeneration as taught by He. 
One of ordinary skill would have had a reasonable expectation of success in freezing the microcompartments in view of the teachings of He, showing successful cryopreservation. 
One of ordinary skill would have been motivated to cryopreserve the microcompartments for future use in tissue regeneration and cell based therapy as taught by He [0007]. 

Response to Arguments
Applicant’s arguments, filed 08/22/2022, have been considered.  In view of the new grounds of rejection, set forth above, some arguments may be moot.  Those remaining pertinent are addressed as follows:

1.	Applicants argue (page 2, second full paragraph)
Claims 12-17 stand rejected under 35 U.S.C. 103 as being unpatentable Bibette et al (US 2015/0017676) (Bibette) in view of Taniguchi (of record in the prior Office Action). We respectfully traverse this rejection because the combined art does not reveal to a person of skill a cellular microcompartment as defined by the present claims.

Independent claim 12 recites:

A cellular microcompartment comprising successively, a lumen, at least one layer of human pluripotent cells, an extracellular matrix layer, and an outer hydrogel layer, the lumen being hollow and surrounded by human pluripotent cells deposited on or in said extracellular matrix, wherein the human pluripotent cells are polarized and wherein the cell density is between one and several thousand cells’ per microcompartment.

We respectfully disagree for the following reasons. In the present claims, the lumen is hollow and is surrounded by human pluripotent cells
deposited on or in said extracellular matrix. In contrast and as is clear in Bibette, liquid core 20 comprises eukaryotic cells 70 in suspension. See paragraph [0215] in Bibette and see also Figs. 3 and 4. Bibette concerns capsules comprising cells in suspension in the form of single cells. Bibette does not disclose that cells form a three-dimensional object surrounding a lumen as recited in the present claims. Thus, Bibette does not disclose or suggest a compartment with a lumen as defined in the present claims and which is hollow (does not contain cells in suspension) and which is surrounded by human pluripotent cells as defined in the present claims.


	In reply, Chen is newly cited for teaching a lumen surround by at least one layer of cells, an extracellular matrix layer, an outer hydrogel layer and wherein the lumen is hollow.  
	Applicant’s further arguments (page 3, beginning second paragraph through page 4, second paragraph ) regarding Bibette are moot. 

	2.	Applicants argue (page 4, first full paragraph) 
The Examiner further states that while Bibette does not disclose growing pluripotent cells (PCs), that it would be obvious to a person of skill to grow PCs in the capsule of Bibette because Taniguchi et al. discloses growing PCs on an extracellular matrix in 2D and 3D cultures to form lumens.

In response, Taniguchi studied the behavior of human embryonic stem cells in culture and determined that it is highly dependent on growth conditions. Taniguchi indicates that cells in culture initially form apical membrane initiation sites (AMIS) that are only maintained until day 5 in 2D culture. The authors of Taniguchi et al. attempted to maintain a lumen at 5 days by culturing pluripotent stem cells in microwells and covering them with extracellular matrix (3D culture). The 3D culture described in Taniguchi et al. is in no way similar to a microcompartment of to the present claims. Because the 3D culture in Taniguchi et al. is not similar to a microcompartment, a person of skill has no expectation of success for being able to grow stem cells in a microcompartment.

	In reply and contrary to the arguments, Chen, not Bibette is newly cited for teaching [0100] the walls of the structure (microcapsule) can be populated with cells such as induced pluripotent stem cells by incorporation of the cells into the soft tubular structures and [0110] the cells can be controllably co-localized along the circumference of the tubular structure or in different layers of multilayered tubular structures, or both.  The teachings of Chen moot the argument that pluripotent stem cells will not grow in microcompartment or that pluripotent stem cells can only grow in wells as alleged by applicants.

	3.	Applicants argue
Taniguchi does not describe a microcompartment comprising, around a lumen, a layer of human pluripotent cells, a layer of extracellular matrix and an outer layer of hydrogel and therefore, Taniguchi fails to remedy the deficiencies of Bibette with respect to the present claims. Furthermore, Taniguchi also does not teach 3D culture in microcompartments, but only a culture of cells in microwells.


	In reply and contrary to the arguments, Chen is newly cited for teaching a lumen surround by at least one layer of cells, an extracellular matrix layer, an outer hydrogel layer and wherein the lumen is hollow.  Chen also teaches culture of pluripotent stem cells in the microcapsule, overcoming applicant’s arguments that pluripotent stem cells can only grow in microwells.

	4.	Applicant’s arguments  (page 5, second full paragraph through page 7, second paragraph)  are  reiterated concerning the teachings of Bibette and Taniguchi and have been addressed, above.
	Applicants argue that:
 We respectfully submit that the disclosure of Taniguchi et al. leads a person of skill to a conclusion that human embryonic stem cells will not maintain a lumen structure unless particular growth conditions, as described in Taniguchi et al. are met. These required growth conditions according to Taniguchi et al. are 1) plating cells in a well and 2) overlaying the cells with EM and also platting cells at low density.
 
	In reply and contrary to the arguments, Chen is newly cited to teach the growth of pluripotent stem cells in a microcapsule having a lumen. Chen also discloses the cells can be embedded in the layer matrix. Contrary to applicant’s arguments, growth of pluripotent stem cells is not limited to Taniguchi’s method nor is the polarization nor is the cell density. Taniguchi discloses that human embryonic stem cells H9 hESC (the claimed “human pluripotent stem cells” (HPS)) intrinsically form polarized luminal cysts in 3D culture (page 955, left column, top paragraph).  The Chen microcapsule meets the 3D requirement of Taniguchi.

	5.	Applicants argue (page 9, paragraph 2 and 3)

Regarding present claim 18, it is directed to a method and recites step (b) “mixing the pluripotent stem cells from step (a) with an extracellular matrix.”

Bibette does not disclose or suggest mixing pluripotent stem cells with an extracellular matrix. Taniguchi discloses that pluripotent stem cells may be overlaid with EM after these cells are plated in a well. It follows that the combined art does not disclose or suggest step b as defined in present claim 18 and its dependent claims, which requires “mixing the pluripotent stem cells from step (a) with an extracellular matrix.”

The Advisory Office Action sates that Bibette discloses the gelled [0059] intermediate envelope that can be formed from extracellular matrix material [0059] and can comprise a mammalian cell.

We studied paragraph [0059] and it does not contain a disclosure of mixing mammalian cells with extracellular matrix material. Instead and as is stated in paragraph [0058], mammalian cells are mixed with the liquid core.  See paragraph [0058]. See also Fig. 6, showing liquid core formulation (CS) as containing cells.

In reply and contrary to the arguments, Chen discloses [0104] the cells can be embedded in the tubular structures (the claimed “encapsulating the mixture from step (a) in a hydrogel layer”). Chen discloses cells can be embedded in the tubular structure during extrusion process, further disclosing mixing the cells with an extracellular matrix.
Chen discloses [0054] the extracellular matrix polymer can be collagen [0033] and other biopolymers [0043] such as cellulose, elastin and elastin-mimetic materials, agarose, gelatin, alginates, chondroitin sulfate, chitosan, chitin, keratin, silk and Matrigel [0097].

6.	Applicants argue (page 10, second full paragraph)

Regarding claims 19 and 20, these claims depend from claim 18 and they are not obvious over Bibette in view of Taniguchi et al. at least for the reasons stated in connection with claims 18 and 23. The Office Action further cites to Beers, but this reference is cited as disclosing an EDTA based passaging procedure. Beers does not remedy the deficiencies of Bibette in view of Taniguchi et al. for not disclosing or suggesting “mixing the pluripotent stem cells from step (a) with an extracellular matrix,” as recited in claim 18 and its dependent claims 19 and 20. The obviousness rejection of claims 19 and 20 should be reconsidered and withdrawn.

In reply and contrary to the arguments, Chen discloses [0104] the cells can be embedded in the tubular structures (the claimed “encapsulating the mixture from step (a) in a hydrogel layer”). Chen discloses cells can be embedded in the tubular structure during extrusion process, further disclosing mixing the cells with an extracellular matrix.

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUZANNE E ZISKA whose telephone number is (571)272-0998. The examiner can normally be reached Monday-Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SUZANNE E. ZISKA
Examiner
Art Unit 1632



/TITILAYO MOLOYE/Primary Examiner, Art Unit 1632